Name: Commission Regulation (EEC) No 2686/87 of 4 September 1987 amending Regulation (EEC) No 210/69 on communication between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: information technology and data processing;  processed agricultural produce;  economic geography;  EU institutions and European civil service
 Date Published: nan

 5 . 9 . 87 Official Journal of the European Communities No L 254/ 13 COMMISSION REGULATION (EEC) No 2686/87 of 4 September 1987 amending Regulation (EEC) No 210/69 on communication between Member States and the Commission with regard to milk and milk products HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 1 of Regulation (EEC) No 210/69 : ' Information relating to points A.I. and A.II. must show, according to the circumstances, whether this is butter that has been manufactured from sour cream or from sweet cream or whether this is butter within the meaning of Article 2 of Council Regulation (EEC) No 1 897/87 (').' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 28 thereof, Whereas Article 1 of Commission Regulation (EEC) No 210/69 (3), as last amended by Regulation (EEC) No 2763/86 (4), laying down that Member States are to communicate to the Commission each month informa ­ tion on intervention measures adopted in respect of butter ; whereas Council Regulation (EEC) No 1897/87 (*) , amended the general rules on the composition and characteristics of butter that may be eligible for interven ­ tion measures ; whereas Regulation (EEC) No 210/69 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') PJ No L 182, 3 . 7. 1987, p. 35. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 1987 . For the Commission Willy DE CLERCQ Member of the Commission O OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 78 , 20. 3 . 1987, p. 1 . 0 OJ No L 28 , 5 . 2. 1969, p. 1 . (4) OJ No L 254, 6. 9 . 1986, p. 8 . 0 OJ No L 182, 3 . 7 . 1987, p. 35 .